Name: Commission Regulation (EC) No 651/94 of 23 March 1994 on the issue of import licences for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 94 Official Journal of the European Communities No L 80/23 COMMISSION REGULATION (EC) No 651/94 of 23 March 1994 on the issue of import licences for frozen thin skirt of bovine animals whereas the applications lodged relate to total quantities which exceed the quantities available ; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 132/94 of 24 January 1994 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1994) ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 139/94 (2) lays down detailed rules for the application of import arrangements provided for by Regulation (EC) No 132/94 for frozen thin skirt of bovine animals ; Whereas Article 1 (1 ) (b) of Regulation (EC) No 139/94 fixes the amount of frozen thin skirt which may be imported on special terms in 1994 at 800 tonnes ; Whereas Article 8 (4) of Regulation (EC) No 139/94 lays down that the quantities applied for may be reduced ; HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences made pursuant to Article 6 of Regulation (EC) No 139/94 are hereby met to the extent of 0,052358 % of the quantity requested. Article 2 This Regulation shall enter into force on 24 March 1994. This Regulation shall be binding in its entirety and directly ajpplicable in all Member States. Done at Brussels, 23 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 22, 27. 1 . 1994, p . 6. O OJ No L 22, 27. 1 . 1994, p. 21 .